Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 3 recites “…wherein the electric motor is arranged upstream of the first pump...”. The examiner recommends changing the language to read “wherein the electric motor is arranged on a common side of the first and second pumps…” or similar language, such that it is clear that there is not fluid connection between the motor and the pumps.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the one of the two ports" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012220742 (herein Dreibholz).

A machine translation of DE 102012220742 was provided by the applicant on 11/03/2020, and is relied upon herein.

Dreibholz teaches:

limitations from claim 1,  a motor vehicle pump arrangement (FIG. 1; paragraph 0001) comprising: a first pump (2) configured as a reversible pump which is configured to be operated in two rotational directions (paragraph 21); a second pump (1); an electric motor (3) for driving the first and second pumps, the electric motor being drive-connected fixedly to the first pump (via shaft 4; paragraph 15 “constant drive connection”) and being connected via a clutch (7) arrangement to the second pump (FIG. 1), in such a way that the first pump can be driven independently and the first and second pump can be driven together (paragraph 21), wherein the clutch arrangement is configured as a freewheeling clutch (paragraph 21), via which the electric motor is drive-connected to the second pump; and a valve arrangement configured for generating a uniformly directed fluid volumetric flow which is independent of the rotational direction 


limitations from claim 2, wherein the electric motor (3) is arranged between the first and the second pump (see FIG. 1);

limitations from claim 4, wherein the first pump is configured as a low pressure pump and the second pump is configured as a high pressure pump (paragraph 0007);

limitations from claim 6, wherein the first and the second pump are each configured as transmission oil pumps (paragraphs 0007, 0020);

limitations from claim 7, wherein the valve arrangement is configured as a hydraulic bridge circuit with check valves (see paragraph 16-17 describing a 4-valve rectifier assuring a particular direction flow);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012220742 (herein Dreibholz) as applied to claim 1 above, and in further view of Beck et al (US Patent No. 6,454,543).

Regarding claim 3:

Dreibholz teaches pumps on either side of the motor (3) rather than upstream of said motor;

However, Beck teaches a pump assembly for motor vehicles (C. 1 Lines 9-11; FIG. 2), including a first (5) and second (3) pump, a motor (2), and a freewheel mechanism (10) between one of the pumps and the motor to allow alternate operation of one or both of the pumps (FIG. 2; C. 2 Lines 40-59); and wherein an arrangement having both pumps (5, 3) on a same side of the motor (2) is taught as an alternative to having each pump on an opposite side of the motor (see C. 2 Lines 60-64);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to arrange the pumps of Dreibholz in various relationships to the driving motor, such as on a common side of the motor as taught by Beck, as a matter of design choice in order to incorporate the assembly into various automobile systems (i.e. accounting for space considerations). It has been held that rearrangement of parts that otherwise do not modify operation of the device are a matter of design choice (see MPEP 2144.04, Section VI. C.);



Regarding claim 5:



Beck teaches two pumps (3, 5) driven by a common motor (4); the pumps and the motor being part of a tandem pump assembly in a common housing (see FIG. 2; “1”);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the pumps of Dreibholz as a single tandem unit, as taught by Beck, in order to create a compact pumping assembly of reduced size, rather than multiple separate pump assemblies.





Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012220742 (herein Dreibholz) as applied to claim 1 above, and in further view of Fennimore et al (US Patent No. 8,381,766).

Dreibholz teaches the use of a hydraulic rectifying circuit including the use of four valves (paragraphs 12 and 16-17), but does not explicitly show the valve arrangement;

Fennimore teaches:

a two-way pump (210; FIG. 2) including:
limitations from claim 9, wherein the first pump has two ports (leading to conduits 102, 202), and the one of the two ports is fluidly connected to a first set of 

limitations from claim 10, wherein the first and second sets of check valves are fluidly connected in series (see FIG. 3-4 showing the flow of fluid across the pump and through the sets of valves; C. 7 Lines 43-61);

limitations from claim 11, wherein, each set of check valves includes two check valves (104, 212 and/or 204, 112), and in a first rotational direction of the first pump, one check valve of the first set of check valves acts a delivery valve and one check valve of the second set of check valves acts as an intake valve (FIG. 3), and in a second rotational direction of the first pump, the other check valve of the first set of check valves acts an intake valve and the other check of the second set of check valves acts as a delivery valve (FIG. 4; C. 7 Lines 43-61);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use the valve layout of Fennimore as the rectifying circuit in Dreibholz, in order to allow for an output of fluid in a same direction from a pump operating in two directions;





Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadsley et al (US PGPub No. 2010/0322791) in view of DE 102012220742 (herein Dreibholz).

Wadsley teaches:



Wadsley does not teach that the first pump (2) is a reversible pump, instead teaching a controllable clutch (55);

Dreibholz teaches:

limitations from claim 1,  a motor vehicle pump arrangement (FIG. 1; paragraph 0001) comprising: a first pump (2) configured as a reversible pump which is configured to be operated in two rotational directions (paragraph 21); a second pump (1); an electric motor (3) for driving the first and second pumps, the electric motor being drive-connected fixedly to the first pump (via shaft 4; paragraph 15 “constant drive connection”) and being connected via a clutch (7) arrangement to the second pump (FIG. 1), in such a way that the first pump can be driven independently and the first and second pump can be driven together (paragraph 21), wherein the clutch arrangement is configured as a freewheeling clutch (paragraph 21), via which the electric motor is drive-connected to the second pump; and a valve arrangement configured for generating a uniformly directed fluid volumetric flow which is independent of the rotational direction provided for the first pump in a fluid circuit (see paragraph 0016-0017 teaching the use of 4 valve rectifier circuits);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute a reversible pump and freewheel clutch, as 



Wadsley further teaches:

limitations from claim 8, wherein the first and second pumps are fluidly interconnected by a conduit (the line to consumer 6);



Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Applicant argues that Dreibholz does not teach a reversible pump. Applicant cites paragraph 21 and the phrase “when the direction of rotation of the electric motor 3 changes, the second oil pump 2 is driven in the same direction of rotation”, and argues that Dreibholz therefore teaches that the pump does not change directions. The examiner disagrees.
The cited portion of the disclosure in the preceding paragraph is drawn from paragraph 22, which is an alternative embodiment to that of paragraph 21. Importantly, the embodiment of paragraph 22 requires a mechanical rectifier such that the pump 2 is dependent on direction of rotation to only deliver in one direction”.
Alternatively, paragraph 21 teaches an embodiment wherein the pump 2 works independently of rotation direction (i.e. it pumps whether it rotates clock-wise or counter-rectifies the oil flow that changes in its direction so that the second oil chamber is constantly supplied with gear oil in the same direction (direction of flow). Paragraph 16 further teaches that the pump 2 outputs fluid in two directions depending on rotation of the motor 3.
Therefore the examiner maintains that the prior art to Dreibholz teaches a pump 2 capable of operating in two directions to output fluid in two directions to a rectifying circuit.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.